United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 15, 2007
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-10005
                                   Non-Argument Calendar
                                 _______________________


               In The Matter Of: JOHN C. BAUM; LINDA D. BAUM

                                                            Debtors.

               _______________________________

               JOHN C. BAUM; LINDA D. BAUM,

                                                            Appellants,

                                             versus

               FIRST COLEMAN NATIONAL BANK,

                                                            Appellee.

            __________________________________________________________

                        Appeal from the United States District Court
                            for the Northern District of Texas
                              (USDC No. 6:05-CV-35-SRC)
            __________________________________________________________


Before REAVLEY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.

                                                1
          The district court affirmed the bankruptcy court’s finding that First Coleman National

Bank (the “Bank”) held valid liens against the Baums’ property and lawfully foreclosed its

deed of trust, despite the homestead character of the property. The Baums appeal. We

affirm for the following reasons:

          1.     The Bank’s deed of trust secured a purchase money lien and a mechanic’s lien

                 that the Bank obtained from the Allens and Signature Building, respectively,

                 in consideration for proceeds from the Bank’s loan to the Baums.

          2.     Purchase money and improvement indebtedness fall outside the homestead

                 protection. TEX. CONST. art. XVI, § 50(a).

          3.     That a deed of trust secures more debt than may be executed against a piece

                 of property does not impair a trustee’s sale under the deed of trust. Gregory

                 v. Sunbelt Sav., F.S.B., 835 S.W.2d 155, 160 (Tex. App.—Dallas 1992, writ

                 denied).

          4.     To the extent the Baums’ brief can be read to raise any other arguments, such

                 arguments are waived for failure to present them to the bankruptcy court, see

                 In re Fairchild Aircraft Corp., 6 F.3d 1119, 1128 (5th Cir. 1993), or for

                 inadequate briefing, see L & A Contracting Co. v. Southern Concrete Servs.

                 Inc., 17 F.3d 106, 113 (5th Cir. 1994).




47.5.4.

                                                2
AFFIRMED.




            3